Title: From George Washington to Lund Washington, 10–17 December 1776
From: Washington, George
To: Washington, Lund



Falls of Delaware So. Side 10[-17]th Decr 1776.
Dear Lund,

Hurried as I am and distressed by a number of perplexing circumstances I will write you a few Lines in acknowledgment of yr Letters of the 20th & 26th Ulto.
I wish to Heaven it was in my power to give you a more favourable Acct of our situation than it is—our numbers, quite inadequate to the task of opposing that part of the Army under the Command of Genl Howe, being reduced by Sickness, Desertion, & Political Deaths (on & before the first Instt, & having no assistance from the Militia) were obliged to retire before the Enemy, who were perfectly well informd of our Situation till we came to this place, where I have no Idea of being able to make a stand, as My numbers, till joind by the Philadelphia Militia did not exceed 3000 Men fit for duty—now we may be about 5000 to oppose Howes whole Army, that part of it excepted which saild under the Comd. of General Clinton. I tremble for Philadelphia, nothing in my opinion but General Lee’s speedy arrival, who has been long expected, thô still at a distance (with about 3000 Men) can save it. We have brought over, and destroyed, all the Boats we could lay our hands on, upon the Jersey Shore for many Miles above and below this place; but it is next to impossible to guard a Shore for 60 Miles with less than half the Enemys numbers; when by force, or Stratagem they may suddenly attempt a passage in many different places. at present they are Incamp’d or quarterd along the other shore above & below us (rather this place for we are obliged to keep a face towards them) for fifteen Miles.
If you can get some Holly Trees to plant upon the Circular Banks in the manner, or rather thicker than I did a year or two ago I should be glad of it—or if good & well set Holly can not be had then young & strait bodied Pines will do. If you have a mind to try the Sycamore upon some of the cross Banks in the Neck, or elsewhere I have no objection to the experiment; but it runs in my head that I have heard of some objection to the Sycamore—near to, or upon the Land of

Colo. Warner Lewis in Gloucester, I have seen neglected hedges of it; but to what cause I know not. perhaps Colo. Fieldg Lewis (who I think it was told me they did not answer) can tell. The honey locust must, I should think, be better, if to be had.
If you can get a good match (and a young horse) for the Stallion, I should like it very well—but let the match be good, & the Horse handsome. the hurried situation I am in at present allows me no time, or indeed any body to spare, to send the Horses I promis’d—Mrs Washington must therefore make the old greys serve her a little while longer, I think if there can be any possible shift made, without buying Linnen for the Negros at the enormous price you speak of, it ought to be attempted, as the price is too heavy to be borne with (if it be possible to avoid it) without making the poor Negros suffer too much—this I would not do to save any expence, as they certainly have a just claim to their Victuals and cloaths, if they make enough to purchase them.
Decr 17th Ten Miles above the Falls. This Letter was wrote in order to send you by the last Post, but in the multiplicity & hurry of my business I forgot that I had wrote it, and therefore it was not sent.
I have since moved up to this place to be more convenient to our great and extensive defence of this River. hitherto by our destruction of the Boats, and vigilance in watching the Fords of the River above the Falls (which are now rather high) we have prevented them from crossing; but how long we shall be able to do it, God only knows, as they are still hovering about the River, and if every thing else fails will wait till the first of Jany when their will be no other Men to oppose them but Militia, none of which but those from Philadelphia mentiond in the first part of this Letter, are yet come (tho I am told some are expected from the back Counties) when I say none but Militia, I am to except the Virginia Regiments & the shatterd remains of Smallwoods which by fatiegue, want of Cloaths &ca &ca are reduced to nothing; Weedons which was the strongest, not having more than between One hundd & thirty & 40 Men fit for duty; the rest being in the Hospitals. The unhappy policy of short Inlistments, and a dependance upon Militia will, I fear, prove the downfall of our cause, tho early pointed out with an almost Prophetick Spirit.
Our Cause has also receivd a severe blow in the Captivity of General Lee—Unhappy Man! taken by his own Imprudence! going three or four Miles from his own Camp to lodge, & within 20 of the Enemy; notice of which by a rascally Tory being given, a party of light Horse siez’d him in the Morning after travelling all Night & carried him off in high triumph, and with every Mark of Indignity—not even suffering him to get his Hat, or Sartout Coat. the Troops that were under his Command are not yet come up with us, though I think they may

be expected to morrow. A large part of the Jerseys have given every proof of disaffection that a people can do, & this part of Pensylvania are equally inemical; in short your immagination can scarce extend to a situation more distressing than mine—Our only dependance now, is upon the Speedy Inlistment of a New Army; if this fails us, I think the game will be pretty well up, as from disaffection, and want of spirit & fortitude, the Inhabitants instead of resistance, are offering Submission, & taking protections from Genl Howe in Jersey.
I send you by Mr Mercer a very pretty Mare, but rather too small (if she had ever been broke to it) for the draft—I also send you a very likely, as well as a very good Horse to match the Bay you have for Mrs Washington; but as he has been badly cut, he is exceeding troublesome, being very vicious; as much so I think after Mares, as any Stallion I ever met with—buy the Horse you spoke of, & if you have any Money to spare, of mine, I should be glad to have it laid out in young Mares for Breeders.
Matters to my view, but this I say in confidence to you, as a friend, wears so unfavourable an aspect (not that I apprehend half so much danger from Howes Army, as from the disaffection of the three States of New York, Jersey & Pensylvania) that I would look forward to unfavorable Events, & prepare Accordingly in such a manner however as to give no alarm or suspicion to any one; as one step towards it, have my Papers in such a Situation as to remove at a short notice in case an Enemy’s Fleet should come up the River—When they are removd let them go immediately to my Brothers in Berkeley.
Since writing the above I have determind to send Mrs Washington another Horse for her Chariot, which with the one before mentiond, the one you have, and the one you are to buy, will make a very good set, if you can purchase a good one and likely—the two I send are exceeding good Horses, and Young, the lightest of the two Bays is an exceeding tough, hardy horse as any in the World, but rather lazy—he will do well for the Postilian before.
My best remembrance to all friends with sincere regard I am Yr Affecte friend

Go: Washington


P.S. If you could exchange the old Greys for young Mares, it would be a good way of getting quit of them. If I never did, in any of my Letters, desire you to Plant locusts across from the New Garden to the Spinning House as the Wall is to run from the end of the Sunk Wall (& on that side of it next the Quarter) as also as the other Wall from the old Garden gate to the Smoke House or Hen House (and on the lower side of it) I must request it now in this Letter. let them be tall and strait

bodyed and about Eight or ten feet to the first Limbs—plant them thick enough for the limbs to Interlock when the Trees are grown for Instance 15 or 16 feet a part.
The young Gentlemen who carry my Horses home should be assisted by you in getting to Fredericksburg—may be they woud purchase some of yr Greys.

